Citation Nr: 1454497	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  06-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected instability of the right knee.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than June 2, 2010 for the grant of service connection for right lower extremity radiculopathy.

(The issue of whether debt created by overpayment of VA service-connected disability benefits, for the period from November 10, 2008 to December 3, 2008, based on fugitive felon status, is valid, is the subject of a separate decision by the Board).



REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A February 2005 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a 20 percent evaluation effective August 29, 2003; and denied service connection for service connection for bilateral foot and ankle disabilities.  In July 2009, the Board denied service connection for a bilateral foot disability and remanded the remaining issues.  Those issues were again remanded in May 2010.  

In a June 2011 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation, effective June 2, 2010.  The Veteran disagreed with the effective date and evaluation assigned.

In August 2012, the Board again remanded the issues of entitlement to service connection for a bilateral ankle disability and a higher evaluation for degenerative disc disease of the lumbar spine.  The Board included the issue of entitlement to a higher evaluation for right lower extremity radiculopathy, noting that it was part and parcel of the increased rating claim for degenerative disc disease; and also took jurisdiction over the issue of entitlement to a total rating based on unemployability due to service connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a March 2014 rating decision, the RO granted a TDIU, effective June 2, 2010.

In August 2014, the Veteran appeared before the undersigned Veterans Law Judge via videoconference.  A transcript of his hearing has been associated with the electronic record.

In a May 2013 written statement, the Veteran's attorney stated that he was submitting, under separate cover, a motion to revise the RO's decisions of February 4, 2005 and March 3, 2006 as to the effective date of the grant of service connection for degenerative disc disease of the lumbar spine.  He alleged clear and unmistakable error in those decisions.  The Board observes that careful review of the paper and electronic record reveals no such motion, and no adjudication of such.  However, in a June 2014 written brief and during the August 2014 hearing, the Veteran's attorney provided argument with respect to the issue of entitlement an earlier effective date for the grant of service connection for degenerative disc disease of the lumbar spine.  The Board additionally notes that the June 2014 brief and August 2014 hearing testimony also raise the issue of entitlement to an earlier effective date for the grant of a TDIU.  The motion for revision of the February 4, 2005 and March 3, 2006 rating decisions based on CUE and the issue of an earlier effective date for a TDIU have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine and an effective date earlier than June 2, 2010 for the grant of service connection for right lower extremity radiculopathy  are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On August 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal is requested with respect to the issue of entitlement to service connection for a bilateral ankle disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal with respect to the issue of entitlement to service connection for a bilateral ankle disability and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to service connection for a bilateral ankle disability is dismissed.


REMAND

The Veteran seeks a higher initial evaluation for degenerative disc disease of the lumbar spine.  During VA examination in May 2013, the examiner noted that neutral position for the Veteran was forward flexion of 45 degrees.  While he was able to flex and extend beyond this point, there is a question as to whether this position is analogous to ankylosis, as is argued by the Veteran's attorney.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Here, the Board concludes that an opinion regarding whether the Veteran's thoracolumbar spine neutral position is analogous to ankylosis.  

At noted in the Introduction, the issues of whether there was clear and unmistakable error in the February 4, 2005 and March 3, 2006 rating decisions and the issue of an earlier effective date for a TDIU are referred to the AOJ for consideration.  The Veteran also seeks an effective date earlier than June 2, 2010 for the grant of service connection for right lower extremity radiculopathy, and this issue is currently on appeal to the Board.  Because the outcome of adjudication of the referred issues might impact the outcome of the claim of entitlement to an effective date earlier than June 2, 2010 for the grant of service connection for right lower extremity radiculopathy, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on this issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Thus, the issue of entitlement to an effective date earlier than June 2, 2010 for the grant of service connection for right lower extremity radiculopathy should not be readjudicated until the referred issues have been addressed by the AOJ.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a clinician with the requisite expertise to determine the severity of his service-connected low back disability.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether 
there is ankylosis of any portion of the thoracolumbar spine, and whether the Veteran's functional limitation of motion is analogous to ankylosis.  Specifically, the examiner should be asked to comment on whether the Veteran's neutral stooped position is analogous to ankylosis of the thoracolumbar spine, and if so, whether the position of the Veteran's spine more closely approximates favorable or unfavorable ankylosis.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in an examination report.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, adjudicate the referred issues and readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
	MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


